The Court:
The order of the court below, made June 22d, 1880,-was erroneous, for the following reasons:
1. The order fixing time for meeting of creditors and directing notice was made May 21st, 1879; the time fixed for the meeting was June 23d, 1879; the notice was published May 23d, May 30th, June 6th, and June 13th. This was sufficient.
2. The order directed the notice to be published in The Woodland Democrat; the affidavit states that the publication was made in The Woodland Daily Democrat. This was not error. The statute does not direct that the Judge shall name the paper in which the notice is to be published; the Judge is to fix the time and direct notice to be given, and the Clerk is to give the notice.
Order reversed.